Citation Nr: 0104558	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back injury.

3.  Entitlement to service connection for nausea and 
vomiting, due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefits sought 
on appeal.  

Initially, the Board notes that "Gulf War Syndrome" is not a 
disease entity currently recognized by VA.  Although there 
have been several panels of experts convened to study and 
address this issue, none has been able to agree that there is 
any illness or unique symptom complex popularly known as 
"Gulf War Syndrome." Rather, by statute and regulation, the 
VA has determined that service connection may be granted for 
certain chronic manifestations of an undiagnosed illness.  
Thus, the issues which are in appellate status appear on the 
first page of this decision.  


REMAND


A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

In addition, title I of Public Law 103-446, "The Persian 
Gulf War Benefits Act," authorizes the Secretary of VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more within a presumptive period as determined by 
the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans.  38 C.F.R. § 3.317 (2000).  VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, provided that such disability: became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Turning to the medical evidence of record, medical records 
from the Indiana Department of Correction show that in June 
1994 the veteran indicated stomach and liver problems that 
would prohibit him from participating in recreational 
activities.  He also indicated that he currently had 
ulcers/stomach trouble and had received for this in the past.  
A February 1997 VA hospital discharge summary provides that 
the veteran's chief complaint was that he was feeling 
depressed and suicidal.  He reported vague upper 
gastrointestinal abdominal pain for which he had not been 
treated.  An Axis III discharge diagnosis included history of 
gastrointestinal pain for three months, and recent finding of 
an abnormal focus in the left kidney, upper pole. According 
to the report of a March 1999 VA examination, the veteran 
reported feeling anxious and said that over the last year or 
two he had developed nausea and vomiting brought on by 
coughing.  On physical examination, the veteran's abdomen was 
normal.  No pertinent diagnoses regarding Gulf War syndrome, 
nausea and vomiting, or fatigue were offered.  

The veteran maintains, in substance, that he experienced 
stressors while serving in the Persian Gulf that have 
resulted in PTSD.  He also contends that he injured his back 
while on active duty and as a result now has a back 
disability.  

Turning to the veteran's PTSD claim, in correspondence he 
submitted in March 1997 he stated that he was in Iraq in 
January 1991, and that he and his fellow soldiers were 
constantly being shelled with artillery, did reconnaissance 
after attacking Iraqi units, viewed and smelled burned Iraqi 
bodies, and observed an American soldier poke the head of an 
Iraqi body that had been dead for a long time.  The head fell 
apart.  

A July 1997 letter to the veteran from the Office of the 
Secretary of Defense informs the veteran that the Department 
of Defense had determined that his unit was near Khamisiyah, 
Iraq, in March 1991.  The Board notes that the veteran's 
service personnel records provide that he had the principal 
duty of tank crewman for the period from October 1, 1990 to 
August 20, 1991.  His organization and station for that 
period was identified as D 1/34th AR, Fort Riley, Kansas.  A 
photocopy of the veteran's  Army Commendation Medal provides 
that during the period from January 17, 1991 to February 28, 
1991, he served with the 1st Battalion of the 34th Armor 
against a hostile force, and displayed exemplary conduct 
under fire.  In correspondence received from the veteran in 
July 1999, he noted that his unit was the 1st Battalion, 34th 
Armor, 2nd Platoon, and that he was the gunner on his Platoon 
Sergeant's tank Delta Company Tank D-24.  

The veteran has been diagnosed by a VA examiner in March 1999 
as having PTSD unless the stressors he presented were totally 
fabricated.  Despite the above information, no effort has 
been made to have the United States Armed Services Center for 
Research of Unit Records (USASCRUR) attempt to verify the 
veteran's reported stressors or determine whether he was 
involved in combat.  Accordingly, the Board believes that 
further development for this claim is necessary.

Turning to the veteran's back claim, his service medical 
records show that he reported a back injury in December 1989.  
Post-service medical records from the Indiana Department of 
Correction indicate that in August 1995 he injured his back 
in welding class, and in September 1995 he noted having hurt 
his back 11/2 months earlier while lifting a box of paper.  
According to the report of a March 1999 VA examination, there 
was a disc bulge at L2-3, with no foraminal narrowing; a disc 
bulge at L3-4 which demonstrated overall mild to moderate 
canal stenosis with no significant foraminal narrowing; and a 
disc bulge at L4-5, slightly larger, with overall moderate 
canal stenosis and moderate facet degenerative changes.  
Central to the disc protrusion at L5-S1, there was a disc 
bulge with moderate canal stenosis and facet degenerative 
changes, with mild left foraminal narrowing, and the left S1 
nerve root was pushed slightly posterior by the disc bulge, 
with an impression of moderate lumbar spondylosis at L4-5.  
There was a disc bulge with small central disc protrusion and 
overall mild canal stenosis.  At L5-S1, there was a disc 
bulge with only mild canal stenosis, but the left S1 nerve 
root was slightly posteriorly displaced.  No opinion was 
offered as to the etiology of these lumbosacral findings, or 
their relationship to the veteran's documented in-service or 
post-service back injuries.  Accordingly, the Board believes 
that further development for this claim is necessary.

In addition, the veteran has complaints of nausea and 
vomiting.  A review of the above evidence fails to establish 
whether or not the veteran has a current gastrointestinal 
disorder.  This situation is further complicated by the 
veteran's own assertions. He claims that he had experienced 
chronic gastrointestinal symptoms since his service in the 
Gulf War, specifically, nausea and vomiting.  Due to the 
ambiguous nature of the evidence regarding the veteran's 
gastrointestinal complaints, the undersigned finds that a 
thorough VA gastrointestinal examination is warranted.  This 
examination should either establish a definitive diagnosis 
for a current disorder or determine if the veteran has 
chronic signs and symptoms that cannot be diagnosed.

The veteran states that he experiences fatigue.  He was 
examined by VA in March 1999, however the examiner did not 
address the veteran's fatigue complaints, and laboratory 
tests were not accomplished.  

Regarding the service connection claims currently on appeal, 
the Board again observes that there has been a significant 
change in the law during the pendency of this appeal, the 
signing into law of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096.  In light of this 
new law, and the need for additional development of the 
service connection issues, a remand in this case is required 
for compliance with the notice and duty to assist provisions.  

Accordingly, this case is REMANDED for the following action:

1.  In light of the specific information 
regarding the veteran's claimed stressors 
which he argues caused his PTSD, the RO 
must make a specific determination, based 
upon the complete record, with respect to 
whether the veteran was engaged in combat 
with the enemy at any time and whether 
any of his reported stressors occurred 
during such activity so that further 
corroboration is not required.  

2.  If the RO is unable to conclude that 
the veteran had combat activity with the 
enemy, RO should contact the veteran and 
request specific information concerning 
his claimed stressors, to include names 
of individuals involved, dates, places 
etc.  Then the RO should compile a list 
of the stressors including the 
information provided by the veteran 
concerning the specific circumstances of 
the claimed stressors.  This list and 
copy of the service records documenting 
the veteran's assignments should be 
forwarded to the USASCRUR, for 
verification of the stressors claimed by 
the veteran.

3.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, or that 
certain stressors must be presumed, the 
RO must specify what stressor or 
stressors it has determined are 
established by the record, or must be 
presumed.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
schedule the veteran for an examination 
by an appropriate VA examiner, 
experienced in evaluating PTSD, to 
determine the diagnosis of all 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV.  The RO must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events as reported in the record 
may be considered for the purpose of 
determining whether inservice stressors 
were severe enough to have caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

5.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist, if available, to determine 
the nature and extent of any current back 
disability.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested studies.  The 
examiner should provide opinions as to 
whether it is at least as likely as not 
that any current back disability is 
related to active duty, including any 
findings noted in the veteran's service 
medical records, or whether it is more 
likely than not that any current back 
disability is related to post-service 
back injuries noted in the medical 
records from the Indiana Department of 
Correction.  A complete rational for all 
opinions expressed must be provided.

6.  The RO should schedule the veteran for 
a VA gastrointestinal examination.  The 
purpose of this examination is to 
determine the existence and likely 
etiology of any current gastrointestinal 
disorder suffered by the veteran, and 
manifested by complaints of nausea and 
vomiting.  It is imperative that the 
veteran's entire claims folder, to include 
a complete copy of this REMAND, be 
provided to, and be reviewed by, the 
examiner in connection with the 
examination.  Any testing deemed necessary 
by the examiner should be conducted. 
Following examination of the veteran and 
review of the claims file, the examiner 
should note for the record the diagnosis 
of any gastrointestinal disorder found on 
examination.  If a diagnosis cannot be 
determined, the examiner should express an 
opinion on whether there are objective 
signs or symptoms of an undiagnosed 
illness associated with the veteran's 
gastrointestinal system.  The examiner 
should also provide an opinion that 
addresses whether it is at least as likely 
as not that the veteran's current 
gastrointestinal disability had its onset 
in service or is etiologically related to 
his experiences during the Gulf War.  All 
findings, opinions, and bases therefor 
should be set forth in detail.   

7.  Thereafter, the RO should request that 
the veteran be examined by the appropriate 
specialist to evaluate his fatigue 
complaints.  The claims file and a copy of 
this remand must be reviewed in 
conjunction with the examination.  Any 
necessary tests must be conducted.  The 
examiner should specifically indicate 
whether a diagnosis can be made and 
further offer an opinion as to the 
etiology of the veteran's complaints of 
fatigue.  The examiner should note whether 
it is at least as likely as not that any 
current disability or disorder found is 
etiologically related to service.  
Complete rationale must be given for all 
conclusions and opinions given.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination.  A 
copy of this notification must be 
associated with the claims file.  

8.  Then, the RO must review the claims 
file and ensure that the directives of 
this remand have been carried out in full.  
If not, corrective action must be taken.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  The RO 
also must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

9.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, where a 
timely notice of disagreement is of 
record, the veteran and the veteran's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2000).




 


